Title: Abigail Adams to Mary Smith Cranch, 23 June 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            my dear sister
            Philadelphia June 23d 1798
          
          The weather has been so oppressively Hot for this week—and the streets of the City so nausious that I expect the concequences which must follow. they already begin—complaints of the Bowels are frequent & an inflamitory soar throat. Frederick has got below after 5 bleedings Blistering &c Becky is now sick with it. hers is less upon her throat, more in her Bowels, not much fever— I hope hers will not prove very Bad. Several of the rest of us have had a touch. it comes with a stifness & pain in the neck & back part of the Head. in some parts of the city the old fever is making its appearence. Congress are anxious to rise, but will not sooner than they did last year I fear— O how much precious time did they waste this winter, in that dirty affair of Lyons, and disputing whether mr smith & JQA should be ministers Resident, or Plenipos: With which they had no buisness—any more than who should be of the directory in France.
          I have put under cover to mr Cranch a Letter for William Shaw, supposing he might be at Quincy & the papers and handkerchiefs are for him. you will send them if he is gone home. you will find in them what mr Marshal brings and the state in which things are in France.
          I received your Letters of the 10 & 15th. the President is delighted with your account of the Clover and Barley Fields— he most sincerely pines after them—but he is tied to his table 9 Hours of the day— some of the addressers complain that his answers are too

short. they do not consider nor know how numerous they are, or what other buisness there is to attend to. some fore noons, he is calld from his Room 20 times in the course of it, to different persons, besides the hours devoted to the Ministers of the different departments, the investigations necessary to be made of those persons who apply for offices or are recommended, the weighing the merrits, and pretentions of different Canditates for the same office &C &C &C His Eyes which you know used to be very troublesome to him, are quite well, and he is enabled to read and write with ease to himself which is a great favour.—
          I am glad you have got the Box. Betsy did not say to me that she was going to be married directly, but she wrote what I took to be her determination soon. Poor dear Betsy Shaw, must she too follow our dear Mary, Charles and Suky Warner? my heart aches for our sister. I know not how she will Sustain the shock— I think our Physicians are too fearfull of Bleeding in early complaints of the Lungs—
          I shall be Satisfied with the kitchen floor as it is. I hope all will be done by the beginning of July—for I shall want all the Room I can find and, more than all. I do expect mrs smith will come with me to make her Children a visit. as I have sent the papers I need say nothing about politicks. our Legislature have done nobly in Massa— What Life & vigor does a good Patriot give to a whole state when placed at the Head of it— I wish our Legislature would set the example & make a sedition act, to hold in order the base Newspaper calumniators. in this state, you could not get a verdict, if a prossecution was to be commenced
          My pen is bad I know not whether you can read it, and the damp air spoils the paper.—
          I am in haste. the post will leave me before I assure you of what my sister knows and believes, that I am allways her affectionate / Sister
          
            A Adams
          
        